 

EXHIBIT 10.3

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Employment Agreement”) dated this day of , 2002 but
effective as of February 1, 2002 (the “Effective Date”) is made by and between
J.D. EDWARDS & COMPANY, a Delaware corporation (“J.D. Edwards”) and Pamela L.
Saxton (“Saxton”).

 

RECITALS

 

A.   J.D. Edwards is engaged in the business of providing business-to-business
software and services to enable companies to engage in collaborative commerce
with their suppliers, customers and other business partners.

 

B.   Saxton is currently employed by J.D. Edwards in the position of Vice
President and J.D. Edwards wishes to retain Saxton in the employment of J.D.
Edwards for a period of at least one (1) year from the Effective Date of this
Employment Agreement.

 

It is agreed between J.D. Edwards and Saxton as follows:

 

1.   Employment. J.D. Edwards hereby agrees to employ Saxton to perform the
duties and responsibilities set forth in the job description attached as
Attachment A to this Employment Agreement together with such other duties and
responsibilities as shall be assigned to her from time to time by J.D. Edwards
senior management which shall be consistent with Saxton’s job description.
Saxton accepts such employment with J.D. Edwards upon the terms and conditions
of this Employment Agreement and agrees to perform the duties and
responsibilities described in this Section in accordance with all policies,
procedures, rules and regulations adopted by J.D. Edwards Board of Directors or
senior management. During the term of her employment, Saxton agrees to devote
her full time and attention, skills and efforts to the performance of her duties
and responsibilities on behalf of J.D. Edwards and to maintain and promote the
business of J.D. Edwards.

 

2.   Term. Subject to the terms of Section 6, Termination, Saxton shall be
employed by J.D. Edwards for a period of not less than one (1) year commencing
on the Effective Date (the “Initial Employment Term”).

 

3.   Compensation.

 

  3.1.  

Annual Base Salary and Bonus. Saxton’s compensation from February 1, 2002 until
January 31, 2003 shall be set at an annual base salary of $207,350 with an
annual bonus target incentive of thirty percent (30%) of such base salary based
upon the achievement of those certain objectives as determined and approved by
the Compensation Committee of the Board of Directors of J.D. Edwards. Saxton
shall be treated as any other executive with similar performance for purposes of
salary increases established as a

 

Page 1 of 7



--------------------------------------------------------------------------------

 

result of periodic compensation reviews. In the event of such compensation
reviews before January 31, 2003, Saxton’s base salary shall be set at the new
amount. Compensation for subsequent periods shall be established by a written
addendum to this Employment Agreement as approved by the Compensation Committee
of J.D. Edwards Board of Directors, but in no event will be less than the annual
base salary of $207,350.

 

4.   Employee Benefits. Saxton will be eligible to participate in all employee
benefits provided by J.D. Edwards to employees, based upon her position and
tenure, including the following:

 

  4.1.   Health and Life Insurance. J.D. Edwards agrees to provide to Saxton
(and her spouse and dependents) coverage under J.D. Edwards group health and
life insurance plan, the coverage, terms and benefits of which shall be
determined, from time to time, in the sole discretion of J.D. Edwards Board of
Directors.

 

  4.2.   Paid Time Off. Saxton shall be entitled to the maximum paid time off
provided for in J.D. Edwards paid time off policy in effect from time to time.

 

  4.3.   Qualified/Non-Qualified Plan(s). Saxton shall be entitled to
participate in any qualified or non-qualified plan(s) adopted by J.D. Edwards
Board of Directors and Saxton fulfills all eligibility requirements under the
terms and conditions of such plan. The J.D. Edwards Board of Directors reserves
the sole right and discretion to adopt or terminate a plan and to establish all
eligibility requirements and other terms and conditions of such plan.

 

5.   Severance Pay. If Saxton is terminated by J.D. Edwards, Saxton shall be
entitled to receive severance pay in the amount of one year’s then current base
salary. Saxton’s entitlement to benefits under this Section 5, Severance Pay,
are conditioned upon Saxton and J.D. Edwards entering into a Separation
Agreement substantially in the form attached as Attachment B. This severance
payment will be made to Saxton within 15 business days after the execution of
the Separation Agreement in a one-time, lump sum payment subject to appropriate
tax withholding. Notwithstanding the foregoing, however, no severance allowance
shall be paid if termination is for Cause or if Saxton voluntarily terminates
employment within the Initial Employment Term.

 

  5.1.   COBRA Medical Insurance. If Saxton’s employment is terminated without
Cause, in addition to the severance payment in accordance with Section 5, Saxton
and her dependents will be eligible for medical insurance (for herself and her
spouse and dependent(s)) under COBRA. Commencing on the date of her termination
for a period of one (1) year, J.D. Edwards will pay the COBRA premiums in
accordance with the standard J.D. Edwards policy in the same proportion as when
Saxton was an employee. Likewise, Saxton will be responsible to pay the COBRA
premiums at the same proportion that she paid for health care coverage when she
was an employee. Saxton and

 

Page 2 of 7



--------------------------------------------------------------------------------

 

her dependents will be eligible to continue coverage at her sole cost beyond
such date if she should so elect as provided by applicable law.

 

  5.2.   Management Change in Control Plan. The J.D. Edwards & Company
Management Change in Control Plan Saxton accepted on April 5, 1999 (the “Plan”)
will remain in full force and effect for the term of this Employment Agreement
and will continue thereafter only so long as Saxton remains an employee of J.D.
Edwards. Therefore, the J.D. Edwards Board of Directors agrees that it waives
all rights under the Plan to remove Saxton as a participant in the Plan,
terminate the Plan with respect to Saxton, amend or otherwise modify the Plan in
any manner that would be detrimental to Saxton or serve to reduce the Severance
Benefits payable to Saxton under the Plan.

 

  5.3.   Confidentiality and Non-Solicitation. Saxton acknowledges that she has
signed the J.D. Edwards Employee Nondisclosure Agreement effective September 6,
1994 and confirms that she will continue to abide by the obligations contained
therein. In addition, Saxton agrees that upon termination from J.D. Edwards she
will not solicit or otherwise approach any then customer(s) of J.D. Edwards for
the purpose of selling the products or services of Saxton’s new employer for a
period of two (2) years.

 

  5.4.   Indemnification Agreement. The parties executed the J.D. Edwards &
Company Indemnification Agreement on the Effective Date attached as Attachment C
and incorporated herein to this Employment Agreement (the “Indemnification
Agreement”).

 

  5.5.   Non-Compete. In consideration of the severance pay set forth in this
Section 5, Saxton agrees not to accept employment with any of the direct
competitors of J.D. Edwards listed on the list of Direct Competitors attached as
Attachment D and incorporated herein to this Employment Agreement of J.D.
Edwards for a period of one (1) year from the date of Saxton’s termination of
employment. On an annual basis, Saxton and J.D. Edwards will mutually agree to
add or eliminate competitors listed on Attachment D.

 

6.   Termination. J.D. Edwards shall have the right to terminate this Employment
Agreement prior to its expiration only for “Cause” or “Performance” as set forth
below:

 

  6.1.   Termination for Cause. For the purposes of this Employment Agreement,
“Cause” means the following:

 

  6.1.1.   the willful and material breach of duty by Saxton in the course of
her employment;

  6.1.2.   the habitual neglect by Saxton of her employment duties;

  6.1.3.   the disability of Saxton, which is the continued incapacity, whether
physical or mental, of Saxton to perform her duties, unless waived by

 

Page 3 of 7



--------------------------------------------------------------------------------

 

J.D. Edwards. In the event of a termination for disability, Saxton will be
eligible for all J.D. Edwards disability benefits; or

  6.1.4.   Saxton’s gross misconduct resulting in material damage to J.D.
Edwards.

 

  6.2.   Termination for Performance. For the purposes of this Employment
Agreement, termination for “Performance” shall be as determined by the J.D.
Edwards Board of Directors in the good faith exercise of their business
judgment.

 

  6.3.   Dispute Resolution. Should Saxton dispute whether J.D. Edwards has been
reasonable in interpreting “Cause” or “Performance,” then in such event Saxton
may submit the matter to arbitration. The arbitration proceeding shall be
conducted under the applicable rules of the American Arbitration Association and
shall be located in Denver, Colorado. If such organization ceases to exist, the
arbitration shall be conducted by its successor, or by a similar arbitration
organization, at the time a demand for arbitration is made. The decision of the
arbitrator shall be final and binding on both parties. Each party shall be
responsible for its or her own expenses for the arbitrator’s fee, attorney’s
fees, expert testimony, and for other expenses of presenting its or her case.
Other arbitration costs, including fees for records or transcripts, shall be
borne equally by the parties.

 

  6.4.   Compensation Earned Prior to Termination. In the event that J.D.
Edwards terminates Saxton for Cause during the Initial Employment Term or any
renewal periods, Saxton shall be entitled to the compensation earned prior to
the date of termination as provided for in this Employment Agreement computed
pro rata up to and including that date including any pro rata bonuses accrued or
payable for the fiscal year in which Saxton is so terminated and all benefits
set forth in Section 4 of this Agreement. Saxton shall be entitled to no further
compensation as of the date of termination.

 

  6.5.   Renewal. This Employment Agreement shall be deemed automatically
renewed for successive one (1) year periods without any further act of J.D.
Edwards, unless, not later than thirty (30) days prior to the end of any period,
either party provides the other with written notice of intent not to renew.

 

  6.6.   Non-renewal. Any non-renewal of this Employment Agreement shall be
treated as a termination of Saxton without Cause and be governed by the
provisions of this Employment Agreement applicable to terminations without
Cause, including, but not limited to, the payments and benefits due to Saxton
under Sections 3, 4 and 5 of this Employment Agreement. Any non-renewal of this
Employment Agreement by Saxton shall be treated as a voluntary termination and
be governed by the provisions under Section 5 of this Employment Agreement.

 

Page 4 of 7



--------------------------------------------------------------------------------

 

7.   Cooperation. The parties hereto agree that, at all times during Saxton’s
employment, and following termination of her employment, each party shall avoid
making any remarks about the other party, which for J.D. Edwards shall include
its affiliates, officers, directors, employees and agents that would tend to
disparage or injure the reputation of the other party.

 

8.   Miscellaneous.

 

  8.1.   Assignment. Neither J.D. Edwards nor Saxton may assign this Employment
Agreement or any of their respective obligations hereunder.

 

  8.2.   Notices. Any notice or other communication provided for or required by
this Employment Agreement shall be given within (i) three (3) business days
after mailing by registered or certified mail, postage prepaid, return receipt
requested, (ii) one (1) business day after deposit with a recognized overnight
courier (such as Federal Express) or (iii) upon delivery if sent by facsimile
transmission or in person in each case to the following address:

 

To J.D. Edwards:

 

J.D. Edwards & Company

One Technology Way

Denver, Colorado 80237

Attn: Vice President, General Counsel

 

To Pamela L. Saxton:

 

Pamela L. Saxton

“XXXXXX”

“XXXXXX”

 

Or at such other address or addresses as J.D. Edwards or Saxton may designate.

 

  8.3.   Governing Law. This Employment Agreement and each term thereof shall be
subject to and governed by the laws of the State of Colorado.

 

  8.4.   Severability. If any portion of this Employment Agreement shall be, for
any reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and effective unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

 

  8.5.   Entire Agreement. This Employment Agreement constitutes the entire
agreement between the parties and contains all of the agreements between the
parties with respect to the subject matter hereof. This Employment Agreement
supersedes any and all other agreements, either oral or written, between the
parties hereto with respect to the subject matter hereof.

 

Page 5 of 7



--------------------------------------------------------------------------------

 

  8.6.   Amendment. No change or modification of this Employment Agreement shall
be valid unless the same shall be in writing and signed by Saxton and a duly
authorized officer of J.D. Edwards. No waiver of any provision of this
Employment Agreement shall be valid unless in writing and signed by the party or
parties to be charged.

 

  8.7.   Benefit. This Employment Agreement shall be binding upon and inure to
the benefit of J.D. Edwards and Saxton and their respective successors, heirs,
legal representatives and permitted assigns. This Employment Agreement is hereby
executed as of the date set forth above.

 

This Employment Agreement must be executed by Pamela L. Saxton and J.D. Edwards
by April 30, 2002, or the agreement will become null and void and of no effect.

 

J.D. EDWARDS & COMPANY

            

Pamela L. Saxton

By:

 

    /s/ Richard G. Snow, Jr.

--------------------------------------------------------------------------------

            

By:

 

    /s/ Pamela L. Saxton

--------------------------------------------------------------------------------

   

    (Authorized Signature)

            

Pamela L. Saxton

                  

2197089

                        

Richard G. Snow

--------------------------------------------------------------------------------

                  

Vice President, General Counsel

& Secretary

                  

 



 

 

 

Page 6 of 7



--------------------------------------------------------------------------------

 

SCHEDULE OF ATTACHMENTS

 

ATTACHMENT A – JOB DESCRIPTION

ATTACHMENT B – SEPARATION AGREEMENT

ATTACHMENT C – INDEMNIFICATION AGREEMENT

ATTACHMENT D – DIRECT COMPETITORS

 

Page 7 of 7



--------------------------------------------------------------------------------

Job Description

 

Attachment A

 

Vice President Finance/Corporate Controller

 

--------------------------------------------------------------------------------

 

Summary: Manage the company’s worldwide accounting and financial reporting
functions. Establish accounting policies and procedures. Ensure that all
transactions related to general ledger, cash, receivables, payables and taxes
are conducted in accordance with generally accepted accounting principles. Aid
senior management in corporate and department planning and results management.
May prepare regular financial reports.

 

FLSA Status:

  

Exempt

Job Level

  

Vice President

Job Group

  

Finance & Accounting

Reports to:

  

Chief Financial Officer

 

--------------------------------------------------------------------------------

 

Duties and Responsibilities:

 

1.   Direct all aspects of accounting operations, overseeing all transactions
related to general ledger, receivables and payables, taxes, supply chain
sourcing, and payroll.

 

2.   Analyze company’s financial results with respect to profits, trends, costs
and compliance with budgets.

 

3.   Develop and maintain all necessary accounting policies and systems,
including general ledger and financial reporting. Ensure that records are
maintained in accordance with generally accepted accounting principles.

 

4.   Assist senior management in financial planning and results management.

 

5.   Other duties as assigned.

 

Educational and Experience Requirements:

 

Bachelor’s degree in business, finance or accounting; CPA desirable. Minimum 10+
years total accounting experience, plus 5+ years in accounting management.

 

Completed by: Kate Waggoner

Date: January 25, 2002



--------------------------------------------------------------------------------

Attachment B

 

SEPARATION AGREEMENT

 

This Separation Agreement (referred to as “the Agreement”) is made by and
between J.D. Edwards & Company, J.D. Edwards World Solutions Company and J.D.
Edwards World Source Company (collectively “J.D. Edwards”), corporations having
their principal place of business at 7601 Technology Way, Denver, Colorado
80237, and NAME (referred to as “You” and by “Your”). You and J.D. Edwards are
each referred to as a “party” and both are referred to as “parties.”

 

Whereas, you entered into a certain Employment Agreement between You and J.D.
Edwards effective as of DATE (the “Employment Agreement”), which among other
things sets out the terms of Your severance arrangement should you resign your
position with J.D. Edwards prior to DATE; Whereas, You have resigned from your
position with J.D. Edwards effective DATE (the “Separation Date”); and Whereas,
You and J.D. Edwards desire to resolve any and all claims and disputes between
You and J.D. Edwards, including, without limitation, those related to Your
employment by, or separation from, J.D. Edwards or alleged representations,
contracts, and agreements (written, oral, or implied) regarding Your employment
by J.D. Edwards; and

 

In consideration of the mutual promises expressed herein and the payment to be
made to You, You and J.D. Edwards agree as follows:

 

1.   Payments. No later than forty five (45) calendar days following the
Effective Date of this Agreement and provided that this Agreement has not been
revoked by You under Section 5 hereof, J.D. Edwards will pay You the gross sum
of $AMOUNT, which amount represents 52 weeks (the period beginning on the
Separation Date and continuing for this number of weeks (the “Severance
Period”)) of Your salary due and payable through the Separation Date. If you so
elect, Your medical, dental, and vision coverage will continue through the end
of the month of your Separation Date. You may continue Your coverage further,
through the end of the Severance Period, by paying the employee portion of your
premiums during Your Severance Period, during which period J.D. Edwards shall
continue to pay the employer portion of Your premiums. Following your Severance
Period, You may continue your Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) coverage by paying the full COBRA premiums for such coverage until
Your coverage under COBRA terminates. The parties expressly agree that the
payments made under this section exceed any compensation or benefits that You
would otherwise be entitled to if You had not executed this Agreement. The
payments will be reduced by any amounts owed J.D. Edwards, amounts that J.D.
Edwards may be responsible for on a J.D. Edwards company program charge card,
and the amount of applicable taxes withheld by J.D. Edwards, which will be
withheld at the supplemental tax rate. If you become re-employed by J.D. Edwards
within the Severance Period, You shall return to J.D. Edwards on a pro-rated
basis any amounts paid under this Agreement. For example, if You receive
USD8,000 under this Agreement, Your Severance Period is four months, and you
begin re-employment with J.D. Edwards two months after the Separation Date, You
shall pay J.D. Edwards USD4,000 through payroll deduction or other means. J.D.
Edwards shall also provide You with outplacement services at no charge to You.

 

2.   Waiver and Release. You acknowledge and agree that You are aware of Your
legal rights concerning Your employment with J.D. Edwards. You (for Yourself and
Your heirs, legal representatives and assigns) hereby waive, and generally
release J.D. Edwards and all affiliates, officers, directors, employees and
agents of J.D. Edwards from, and agree not to sue J.D. Edwards for, any claims
or causes of action, whether known or unknown, which You have or may have
against J.D. Edwards. This includes, but is not limited to, any claims or causes
of action arising under any federal, state or local laws dealing with employment
discrimination (including, but not limited to, Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended; the Older Workers Benefit Protection Act; the American with
Disabilities Act of 1990; the National Labor Relations Act, as amended; the
Family Medical Leave Act; and any applicable state or local discrimination
provisions) and any claims or causes of action for wrongful discharge relating
to Your employment and termination of employment other than for termination for
Cause or for Performance which, if any dispute arises between the parties, will
be subject to the terms of Section 6.4, Dispute Resolution, of the Employment
Agreement.

 

3.   Mistake. You understand that, after the date of this Agreement, You may
discover facts different from, or in addition to, those which You now know or
believe to be true with respect to the claims released or waived above and that,
as part of the consideration contained in this Agreement, You expressly assume
the risk that the Agreement was made on the basis of a mistake or mistakes,
mutual or unilateral, of any nature whatsoever. You intend that this Agreement
shall not be rescinded, reformed, modified, voided, or changed in any way on the
basis of any mistake or mistakes whatsoever.

 

4.   No Liability. The Payment is not intended to be, and shall not be construed
as, an admission of liability or wrongdoing on the part of any Releasee. No
Releasees have admitted, nor do they admit, that they engaged in any wrongful or
unlawful act, or that they violated any federal, state, or local statute, law,
regulation, ordinance, order, or principle of law, and further expressly deny
such violation.

 

5.   Revocation. You have seven (7) calendar days after Your execution of this
Agreement (the “Revocation Period”) in which to revoke this Agreement by so
notifying Heather Ferguson at J.D. Edwards. This Agreement shall be effective
the eighth day after Your execution of this Agreement (the “Effective Date”),
provided that You have not revoked this Agreement.

 

1



--------------------------------------------------------------------------------

Attachment B

 

6.   Future Cooperation/Noncompete. You shall cooperate, at J.D. Edwards’
expense, with J.D. Edwards in connection with any legal proceeding in which J.D.
Edwards is or may become a party. In consideration of the payments set forth
above, You agree not to perform services as an employee, consultant, or
contractor with any of Ariba, Great Plains, i2, IFS, Intentia, Lawson,
Manugistics, Onyx, Oracle, Paragon, Peoplesoft, Pivotel, QAD, SAP, Siebel, and
Synquest for a period of one (1) year from the Effective Date of this Agreement.

 

7.   Effect on existing agreements. Notwithstanding this Agreement, the limited
specific provisions of any agreements between You and J.D. Edwards relating to
confidentiality, unfair competition, noncompetition, employee solicitations, and
inventions are unaffected and remain in full force and effect. All other
provisions of all other agreements between You and J.D. Edwards shall be
superseded and become null and void upon the effective date of this Agreement.
Effective DATE, since You are no longer a corporate officer, You will hereby
released from the J.D. Edwards’ insider trading policy. You shall promptly
return to J.D. Edwards all J.D. Edwards’ property.

 

8.   Confidentiality/Non-disparagement. Neither party shall disclose the
existence, facts, or terms of this Agreement to anyone other than immediate
family, accountants, attorneys, or financial or tax advisors who have been
advised of, and agree to maintain, its confidentiality. Neither party shall not
do or say anything that portrays You or J.D. Edwards or its management,
employees, products, or services in a negative light.

 

9.   Miscellaneous. This Agreement along with the Employment Agreement
constitutes the complete and exclusive agreement between the parties concerning
the subject matter hereof and supersedes any prior communication regarding such
subject matter. This Agreement may not be canceled or modified unless in writing
signed by You and a vice-president or more senior officer of J.D. Edwards. Any
waiver of any default or breach of this Agreement shall be effective only if in
writing and signed by an authorized representative of the party providing the
waiver. No such waiver shall be deemed to be a waiver of any other or subsequent
breach or default. In entering into this Agreement, You represent and warrant
that You are not relying, and will not rely, on any promises, inducements, or
representations made by or on behalf any Releasee with respect to the subject
matter of this Agreement. This Agreement shall be binding on and shall inure to
the benefit of the parties and their respective heirs, legal representatives,
successors, assigns, directors, officers, agents, and employees. This Agreement
will be governed by the internal laws of the State of Colorado, without regard
to conflict of law principles. If any judicial or administrative authority
determines that any term of this Agreement is invalid or illegal, such
determination shall not apply to the remaining terms of this Agreement and all
remaining provisions of this Agreement shall remain in full force and effect.

 

YOU HAVE FULLY READ, UNDERSTAND THE SIGNIFICANCE AND CONSEQUENCES OF, AND FREELY
AGREE TO BE BOUND BY THIS AGREEMENT. YOU HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY REGARDING THE PURPOSE AND EFFECT OF THIS AGREEMENT BEFORE SIGNING.

 

YOU UNDERSTAND THAT APPLICABLE LAW PROVIDES YOU WITH FORTY-FIVE (45) CALENDAR
DAYS IN WHICH TO CONSIDER THIS AGREEMENT. BY SIGNING THIS AGREEMENT BEFORE THE
END OF THE 45-DAY PERIOD, YOU ARE INDICATING THAT YOU ARE FREELY WAIVING THE
BALANCE OF THIS PERIOD.

 

YOU HAVE SEVEN (7) CALENDAR DAYS FROM THE DATE OF YOUR SIGNATURE BELOW IN WHICH
TO REVOKE THIS AGREEMENT AS PERMITED IN SECTION 5.

 

J.D. EDWARDS

    

By

              

--------------------------------------------------------------------------------

(Authorized Signature)

  

--------------------------------------------------------------------------------

(Your Signature)

    

--------------------------------------------------------------------------------

(Print or Type Name)

  

--------------------------------------------------------------------------------

(Print or Type Name)

    

--------------------------------------------------------------------------------

(Title)

  

--------------------------------------------------------------------------------

(Print Address)

         

--------------------------------------------------------------------------------

(Date)

 

2



--------------------------------------------------------------------------------

Attachment C

 

J.D. EDWARDS & COMPANY

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is effective as of
                        , by and between J.D. Edwards & Company, a Delaware
corporation (the “Company”), and                          (“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited; and

 

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein;

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.

 

1.   Certain Definitions.

 

  (a)   “Change in Control” shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement, (i) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13 d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s then
outstanding Voting Securities (as defined below), (ii) during any period

 

1



--------------------------------------------------------------------------------

Attachment C

 

         of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

  (b)   “Claim” shall mean with respect to a Covered Event (as defined below):
any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, or any hearing, inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, proceeding or alternative dispute resolution mechanism, whether
civil, criminal, administrative, investigative or other.

 

  (c)   References to the “Company” shall include, in addition to J.D. Edwards &
Company, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which J.D. Edwards &
Company (or any of its wholly-owned subsidiaries) is a party which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

  (d)   “Covered Event” shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.

 

2



--------------------------------------------------------------------------------

Attachment C

 

  (e)   “Expenses” shall mean any and all expenses (including attorneys’ fees
and all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld), actually and reasonably incurred,
of any Claim and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

 

  (f)   “Expense Advance” shall mean a payment to Indemnitee pursuant to Section
3 of Expenses in advance of the settlement of or final judgment in any action,
suit, proceeding or alternative dispute resolution mechanism, hearing, inquiry
or investigation which constitutes a Claim.

 

  (g)   “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

  (h)   References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

  (i)   “Reviewing Party” shall mean, subject to the provisions of Section 2(d),
any person or body appointed by the Board of Directors in accordance with
applicable law to review the Company’s obligations hereunder and under
applicable law, which may include a member or members of the Company’s Board of
Directors, Independent Legal Counsel or any other person or body not a party to
the particular Claim for which Indemnitee is seeking indemnification.

 

  (j)   “Section” refers to a section of this Agreement unless otherwise
indicated.

 

  (k)   “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

3



--------------------------------------------------------------------------------

Attachment C

 

2.   Indemnification.

 

  (a)   Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify Indemnitee for Expenses to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim (whether by reason of or arising in part out of a
Covered Event), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses.

 

  (b)   Review of Indemnification Obligations. Notwithstanding the foregoing, in
the event any Reviewing Party shall have determined (in a written opinion in any
case in which Independent Legal Counsel is the Reviewing Party) that Indemnitee
is not entitled to be indemnified hereunder under applicable law, (i) the
Company shall have no further obligation under Section 2(a) to make any payments
to Indemnitee not made prior to such determination by such Reviewing Party, and
(ii) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying Indemnitee; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is entitled to be indemnified hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying Indemnitee until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). Indemnitee’s
obligation to reimburse the Company for any Expenses shall be unsecured and no
interest shall be charged thereon.

 

  (c)   Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking an initial determination by the
court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefore, and, subject to
the provisions of Section 15, the Company hereby consents to service of process
and to appear in any such proceeding. Absent such litigation, any determination
by any Reviewing Party shall be conclusive and binding on the Company and
Indemnitee.

 

  (d)   Selection of Reviewing Party: Change in Control. If there has not been a
Change in Control, any Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control (other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification of Expenses under this Agreement or any
other agreement or under the

 

4



--------------------------------------------------------------------------------

Attachment C

 

         Company’s certificate of incorporation or bylaws as now or hereafter in
effect, or under any other applicable law, if desired by Indemnitee, shall be
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent Indemnitee would be entitled to be indemnified
hereunder under applicable law and the Company agrees to abide by such opinion.
The Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the Company otherwise determines or (ii) any Indemnitee
shall provide a written statement setting forth in detail a reasonable objection
to such Independent Legal Counsel representing other Indemnitees.

 

  (e)   Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 10 hereof, to the extent that Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.

 

3.   Expense Advances.

 

  (a)   Obligation to Make Expense Advances. The Company shall make Expense
Advances to Indemnitee upon receipt of a written undertaking by or on behalf of
the Indemnitee to repay such amounts if it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified therefore by the Company.

 

  (b)   Form of Undertaking. Any written undertaking by the Indemnitee to repay
any Expense Advances hereunder shall be unsecured and no interest shall be
charged thereon.

 

  (c)   Determination of Reasonable Expense Advances. The parties agree that for
the purposes of any Expense Advance for which Indemnitee has made written demand
to the Company in accordance with this Agreement, all Expenses included in such
Expense Advance that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.

 

4.   Procedures for Indemnification and Expense Advances.

 

  (a)   Timing of Payment. All payments of Expenses (including without
limitation Expense Advances) by the Company to the Indemnitee pursuant to this
Agreement shall be made to the fullest extent permitted by law as soon as
practicable

 

5



--------------------------------------------------------------------------------

Attachment C

 

         after written demand by Indemnitee therefore is presented to the
Company, but in no event later than forty-five (45) business days after such
written demand by Indemnitee is presented to the Company, except in the case of
Expense Advances, which shall be made no later than twenty (20) business days
after such written demand by Indemnitee is presented to the Company.

 

  (b)   Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified or Indemnitee’s right to
receive Expense Advances under this Agreement, give the Company notice in
writing as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee). In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.

 

  (c)   No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law. In addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement or applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

 

  (d)   Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.

 

  (e)   Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification for or make any Expense Advances with
respect to the Expenses of any Claim, the Company, if appropriate, shall be
entitled to assume the

 

6



--------------------------------------------------------------------------------

Attachment C

 

         defense of such Claim with counsel approved by Indemnitee (which
approval shall not be unreasonably withheld) upon the delivery to Indemnitee of
written notice of the Company’s election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees or expenses of separate counsel subsequently employed by
or on behalf of Indemnitee with respect to the same Claim; provided, however,
that (i) Indemnitee shall have the right to employ Indemnitee’s separate counsel
in any such Claim at Indemnitee’s expense and (ii) if (A) the employment of
separate counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain such counsel to defend such
Claim, then the fees and expenses of Indemnitee’s separate counsel shall be
Expenses for which Indemnitee may receive indemnification or Expense Advances
hereunder.

 

5.   Additional Indemnification Rights; Nonexclusivity.

 

  (a)   Scope. The Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s certificate of incorporation, the Company’s bylaws or by statute. In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, employee, agent or fiduciary, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 10(a) hereof.

 

  (b)   Nonexclusivity. The indemnification and the payment of Expense Advances
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s certificate of incorporation, its
bylaws, any other agreement, any vote of stockholders or disinterested
directors, the General Corporation Law of the State of Delaware, or otherwise.
The indemnification and the payment of Expense Advances provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.

 

6.   No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under

 

7



--------------------------------------------------------------------------------

Attachment C

 

       any insurance policy, provision of the Company’s certificate of
incorporation, bylaws or otherwise) of the amounts otherwise payable hereunder.

 

7.   Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

8.   Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

9.   Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.

 

10.   Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

  (a)   Excluded Action or Omissions. To indemnify Indemnitee for Expenses
resulting from acts, omissions or transactions for which Indemnitee is
prohibited from receiving indemnification under this Agreement or applicable
law; provided, however, that notwithstanding any limitation set forth in this
Section 10(a) regarding the Company’s obligation to provide indemnification,
Indemnitee shall be entitled under Section 3 to receive Expense Advances
hereunder with respect to any such Claim unless and until a court having
jurisdiction over the Claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has engaged in acts, omissions or transactions for which Indemnitee
is prohibited from receiving indemnification under this Agreement or applicable
law.

 

  (b)   Claims Initiated by Indemnitee. To indemnify or make Expense Advances to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, counterclaim or crossclaim, except (i) with respect
to actions or proceedings brought to establish or enforce a right to

 

8



--------------------------------------------------------------------------------

Attachment C

 

         indemnification under this Agreement or any other agreement or
insurance policy or under the Company’s certificate of incorporation or bylaws
now or hereafter in effect relating to Claims for Covered Events, (ii) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Claim, or (iii) as otherwise required under Section 145 of the Delaware
General Corporation Law (relating to indemnification of officers, directors,
employees and agents; and insurance), regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be.

 

  (c)   Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
the Indemnitee with respect to any action instituted (i) by Indemnitee to
enforce or interpret this Agreement, if a court having jurisdiction over such
action determines as provided in Section 13 that each of the material assertions
made by the Indemnitee as a basis for such action was not made in good faith or
was frivolous, or (ii) by or in the name of the Company to enforce or interpret
this Agreement, if a court having jurisdiction over such action determines as
provided in Section 13 that each of the material defenses asserted by Indemnitee
in such action was made in bad faith or was frivolous.

 

  (d)   Claims Under Section 1641. To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided, however, that
notwithstanding any limitation set forth in this Section 10(d) regarding the
Company’s obligation to provide indemnification, Indemnitee shall be entitled
under Section 3 to receive Expense Advances hereunder with respect to any such
Claim unless and until a court having jurisdiction over the Claim shall have
made a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee has violated said statute.

 

11.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12.   Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director,

 

9



--------------------------------------------------------------------------------

Attachment C

 

       officer, employee, agent or fiduciary (as applicable) of the Company or
of any other enterprise at the Company’s request.

 

13.   Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action. In
the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee in
defense of such action (including without limitation costs and expenses incurred
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action a court having jurisdiction over such
action makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that each of the material defenses
asserted by Indemnitee in such action was made in bad faith or was frivolous;
provided, however, that until such final judicial determination is made,
Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.

 

14.   Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement or as subsequently
modified by written notice.

 

15.   Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

16.   Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to

 

10



--------------------------------------------------------------------------------

Attachment C

 

       the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

17.   Choice of Law. This Agreement, and all rights, remedies, liabilities,
powers and duties of the parties to this Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

18.   Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

19.   Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

 

20.   Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

21.   No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.

 

11



--------------------------------------------------------------------------------

 

Attachment C

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

J.D. EDWARDS & COMPANY

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

       

Address:

 

J.D. Edwards & Company

           

One Technology Way

           

Denver, CO 80237

               

AGREED TO AND ACCEPTED BY:

       

INDEMNITEE

       

 

--------------------------------------------------------------------------------

(Signature)

       

[NAME OF PERSON]

       

 

Address

 

 

--------------------------------------------------------------------------------

       

 

 

 

--------------------------------------------------------------------------------




       

 

--------------------------------------------------------------------------------




 

12



--------------------------------------------------------------------------------

Attachment D

 

DIRECT COMPETITORS

OF

J.D. EDWARDS & COMPANY

 

BROAD APPS

--------------------------------------------------------------------------------

 

CRM

--------------------------------------------------------------------------------

 

SUPPLY CHAIN

--------------------------------------------------------------------------------

  

HORIZONTAL

--------------------------------------------------------------------------------

Great Plains

 

Onyx

 

I2

  

Ariba

IFS

 

Pivotel

 

Manugistics

    

Intentia

 

Siebel

 

Paragon

    

Lawson

     

Synquest

    

Oracle

            

PeopleSoft

            

QAD

            

SAP

            